EXHIBIT 10.35

 

MASTER SERVICES AGREEMENT

 

THIS MASTER SERVICES AGREEMENT (the “Agreement”) is made and entered into as of
March 7, 2005 (the “Effective Date”) by and between PPD DEVELOPMENT, LP, a Texas
limited partnership, with its principal executive offices located at 3151 South
17th Street, Wilmington, North Carolina 28412 (“PPD”) and CORAUTUS GENETICS,
INC., a Delaware corporation, with its principal executive offices located at 75
Fifth Street, NW, Suite 313, Atlanta, GA 30308 (“Sponsor”)

 

WHEREAS, Sponsor is engaged in the development, manufacture, distribution and
sale of pharmaceutical products; and

 

WHEREAS, PPD is a clinical research organization engaged in the business of
managing clinical research programs and providing clinical development and other
related services; and

 

WHEREAS, Sponsor may wish to retain the services of PPD from time to time to
perform clinical development services in connection with certain clinical
research programs Sponsor is conducting (individually, a “Project”), in which
case the terms and conditions for each such Project shall be set forth in a
project addendum to be attached to this Agreement and incorporated herein by
reference (individually, a “Project Addendum” and collectively, the “Project
Addenda”); and

 

WHEREAS, PPD is willing to provide such services to Sponsor in accordance with
the terms and conditions of this Agreement and the attached Project Addenda.

 

NOW, THEREFORE, for good and valuable consideration contained herein, the
exchange, receipt and sufficiency of which are acknowledged, the parties agree
as follows:

 

1. SERVICES.

 

1.1 Services to be Provided by PPD. PPD hereby agrees to provide to Sponsor the
services identified and described in the Services section of each Project
Addendum attached to this Agreement (the “Services”). PPD shall perform the
Services for each Project set forth in the applicable Project Addendum in
compliance with (i) the protocol for the Project (“Protocol”), which shall be
attached to and made a part of the applicable Project Addendum, (ii) the terms
and conditions of this Agreement, (iii) the terms and conditions of the
applicable Project Addendum, (iv) PPD’s standard operating procedures (“SOPs”),
which have been approved by Sponsor, and (v) all applicable laws, rules and
regulations. Sponsor agrees that PPD is responsible only for those Services set
forth on a properly executed Project Addendum.

 

1.2 Project Addendum. In the event that the parties hereto shall reach agreement
with respect to the provision of Services for a Project, PPD and Sponsor shall
execute a Project Addendum evidencing such Services. Sponsor agrees that the
Project Addendum shall be executed by both parties before PPD commences work
under the Project Addendum, unless the parties otherwise agree in writing. Each
Project Addendum shall be attached to this Agreement and incorporated into and
made a part of this Agreement by reference, and each such Project Addendum and
this Agreement shall constitute the entire agreement for the applicable Project.
To the extent any terms set forth in a Project Addendum conflict with the terms
set forth in this Agreement, the terms of this Agreement shall control unless
otherwise specifically set forth in the Project Addendum.

 

1.3 Out of Scope. In the event that PPD is requested or required to perform
services for a Project that are not specifically provided for in the applicable
Project Addendum (the “Out of Scope Services”), such Out of Scope Services and a
compensation schedule therefor (the “Out of Scope

 

PPD Universal MSA Oct.01.04

 

Page 1

   



--------------------------------------------------------------------------------

PPD Master Services Agreement

 

Agreement”) must be mutually agreed upon by the parties in writing prior to
PPD’s provision of such Out of Scope Services. The Out of Scope Agreement shall
constitute an amendment to the applicable Project Addendum and the Out of Scope
Services set forth therein shall be deemed to be Services as that term is used
in this Agreement and the applicable Project Addendum.

 

1.4 Mutual Cooperation. Sponsor and PPD will cooperate with one another in
providing information, taking action and executing documents, as appropriate, to
achieve the objectives of this Agreement. Sponsor and PPD shall each comply with
all applicable laws, rules and regulations governing the performance of its
obligations hereunder and the subject matter of this Agreement.

 

2. COMPENSATION AND PAYMENT.

 

2.1 Charges for Services. Sponsor shall pay PPD for all Services performed under
this Agreement and any Project Addendum (“Direct Fees”) in accordance with the
rates for such Services and the maximums (if so stated) set forth in such
Project Addendum. Sponsor shall also reimburse PPD for all out-of-pocket
expenses incurred in connection with the performance of the Services with
respect to a Project, including, without limitation, travel expenses, shipping
and postage costs, copying and printing fees, copyright fees, third party drug
storage and distribution fees, required Institutional Review Board or similar
board or committee fees, and other “pass through” expenses reasonably expected
to be incurred in connection with performing the Services (collectively, the
“Pass Through Costs”). Except as otherwise expressly provided in a Project
Addendum, PPD shall submit to Sponsor for each Project a monthly invoice
describing the Services performed on such Project, the Direct Fees due for such
Services, and all Pass Through Costs paid by PPD. Sponsor shall pay each monthly
invoice within thirty (30) days of receipt of said invoice. PPD shall have no
obligation to pay investigator grant payments to an investigator site (the
“Site”) for conduct of services by such Site related to a Project until PPD has
received payment of such Pass Through Costs from Sponsor. Notwithstanding
anything to the contrary contained herein, all fees due for investigator
meetings must be received by PPD prior to PPD incurring any obligation for
investigator meeting fees.

 

2.2 Payment after Termination. Upon termination of any Project Addendum or this
Agreement pursuant to Section 3 below, Sponsor shall pay PPD all Direct Fees and
Pass Through Costs for all Services performed through the termination date. In
addition, Sponsor shall reimburse PPD for all future non-cancelable obligations
to third parties (where such obligations were reasonably created as a result of
a Project being authorized by the Sponsor). Any funds held by PPD which are
unearned at the date of termination shall be returned to Sponsor within
forty-five (45) days of after the termination date of the Project Addendum or
this Agreement, whichever is applicable. Certain Services of PPD require greater
utilization of resources at the outset such that compensation for such services
based on a percentage of milestones completed prior to PPD fully completing the
milestone would work to the detriment of PPD. Accordingly, the parties agree
that in the event of early termination other than by reason of PPD’s material
default, compensation for partially completed milestones shall be made on a time
and materials basis.

 

2.3 Pre-Execution Services. In the event Sponsor requests PPD to begin providing
the Services for a Project prior to the execution by Sponsor of a Project
Addendum or other mutually agreed upon writing, Sponsor agrees that PPD shall be
compensated on a time and materials basis for Services performed in accordance
with the PPD Proposal for Services which formed the basis of the award of the
Project to PPD.

 

2.4 Payments. Unless otherwise set forth in a Project Addendum, all payments to
PPD under this Agreement or any Project Addendum shall be made as follows:

 

If made by check, payment mailed to:    PPD Development, LP           12937
Collections Center Drive           Chicago, Illinois 60693           Tax ID#
xx-xxxxxxx     

 

PPD Universal MSA Oct.01.04

 

Page 2

   



--------------------------------------------------------------------------------

PPD Master Services Agreement

 

If made by wire transfer, payment wired to:    Bank           Acct: xxxxxxxxx   
       ABA: xxxxxxxxx           Acct Name: xxxxxxxx     

 

3. TERM AND TERMINATION.

 

3.1 Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of three (3) years unless extended by mutual written
agreement by the parties. Each Project Addendum shall be effective upon the date
signed by the last signatory thereto and shall terminate upon (i) the completion
of the Services to be provided thereunder, and (ii) PPD’s receipt of all Direct
Fees, Pass Through Costs, and any other payments due to PPD related to the
Services provided thereunder, unless earlier terminated in accordance with this
Section 3.

 

3.2 Early Termination. Any Project Addendum may be terminated with or without
cause by either party upon thirty (30) days prior written notice.

 

3.3 Insolvency. Either party hereto may terminate this Agreement immediately
upon the occurrence of an “Insolvency Event” with respect to the other party.
For purposes of this Agreement, “Insolvency Event” shall mean (1) a party or any
of its subsidiaries shall commence a voluntary proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any action to authorize any of the foregoing; (2) an
involuntary case or other proceeding shall be commenced against a party or any
of its subsidiaries seeking liquidation, reorganization or other relief with
respect to it or its debts under bankruptcy, insolvency or other similar law or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of sixty (60) days; or (3) an order for relief shall be entered against a
party or any of its subsidiaries under the federal bankruptcy laws now or
hereafter in effect.

 

3.4 Effect of Termination. The termination of this Agreement by either party
shall automatically terminate all Project Addenda, unless otherwise agreed in
writing.

 

3.5 Wind Down. Upon the termination of this Agreement or a Project Addendum, PPD
shall cooperate with Sponsor to provide for an orderly wind-down of the Services
provided by PPD hereunder.

 

3.6 Provisions Surviving Termination. The obligations of the parties contained
in Sections 2, 3.4, 3.5, 3.6, 5, 6, 7, 8, 9.2, 12, 13, 14.2, 14.3, 14.5, 14.6,
14.7, 14.10, 14.11 and 14.12 hereof and herein shall survive termination of this
Agreement.

 

4. PERSONNEL.

 

4.1 Project Management. The Services with respect to each Project shall be
performed by PPD under the direction of the person identified as the Project
Manager in the applicable Project Addendum or such other person acceptable to
Sponsor as PPD may from time to time designate as the Project Manager, such
Sponsor acceptance of the designated Project Manager not to be unreasonably
withheld or delayed in all instances.

 

4.2 Covenant Not to Interfere. During the period in which a particular Project
is being conducted, neither party shall recruit, hire or employ any personnel of
the other party who is material to the performance of such Project without the
prior written consent of such other party.

 

PPD Universal MSA Oct.01.04

 

Page 3

   



--------------------------------------------------------------------------------

PPD Master Services Agreement

 

5. CONFIDENTIALITY.

 

5.1 Sponsor Confidential Information. PPD shall treat all information obtained
from Sponsor and all Sponsor Property (as defined below) and any revisions,
improvements or enhancements thereto (“Sponsor Confidential Information”) as the
confidential and exclusive property of Sponsor.

 

5.2 PPD Confidential Information. Sponsor shall treat all information obtained
from PPD including, without limitation, any PPD bids or proposals, standard
operating procedures, personnel information, all PPD Property (as defined below)
and any revisions, improvements or enhancements thereto (“PPD Confidential
Information”) as the confidential and exclusive property of PPD.

 

5.3 Use of Sponsor Confidential Information and PPD Confidential Information.
Each party shall use the other’s Confidential Information solely for the
purposes contemplated by this Agreement and for no other purpose without the
prior written consent of the other party. Neither party shall publish,
disseminate or otherwise disclose Confidential Information of the other to any
third party without first obtaining the written consent of such other party.
Each party shall restrict the dissemination of the other’s Confidential
Information within its organization to only those persons who have a need to
know, and shall ensure that all of its directors, officers, employees, agents,
representatives and advisors (collectively, “Agents”) are aware of this
Agreement and bound by the terms of confidentiality stated herein.

 

5.4 Exceptions to Confidential Information. The above provisions of
confidentiality shall not apply to that part of disclosing party’s Confidential
Information which the receiving party is able to demonstrate by documentary
evidence: (i) was in the receiving party’s possession prior to receipt from the
disclosing party or is independently developed by the receiving party; (ii) was
in the public domain at the time of receipt from disclosing party; (iii)
subsequently becomes a part of the public domain through no fault of the
receiving party or its Agents; and (iv) is lawfully received by the receiving
party from a third party having a right of further disclosure.

 

5.5 Disclosure Required by Law. The non-disclosure obligations pursuant to this
Agreement shall not apply to Confidential Information that a receiving party is
required to disclose pursuant to any judicial action, order of the court or
other governmental agency or requirement of the Securities and Exchange
Commission or applicable securities exchange; provided, however, that the
receiving party shall make all reasonable efforts to notify the disclosing party
prior to the disclosure of Confidential Information and allow the disclosing
party the opportunity to contest and avoid such disclosure, and further provided
that the receiving party shall disclose only that portion of such Confidential
Information that it is legally required to disclose.

 

5.6 Return of Information. Upon termination or expiration of this Agreement or
at the disclosing party’s earlier written request, the receiving party shall
return, and shall cause its Agents to return, all documentary, electronic or
other tangible forms of Confidential Information provided by the disclosing
party including, without limitation, any and all copies thereof, or, at the
disclosing party’s request, destroy all or such parts of the disclosing party’s
Confidential Information as the disclosing party shall direct. Notwithstanding
the foregoing, the receiving party may retain copies of such of the disclosing
party’s Confidential Information as is reasonably necessary for regulatory and
business archival purposes, subject to the ongoing obligation to maintain the
confidentiality of such information.

 

5.7 Remedy. Each party agrees that its obligations hereunder are necessary and
reasonable in order to protect the other party and the other party’s business,
and expressly agrees that monetary damages would be inadequate to compensate the
other party for any breach of the terms of this Agreement. Accordingly, each
party agrees and acknowledges that any such violation or threatened violation
will cause irreparable injury to the other party, and that, in addition to any
other remedies that may be available, in law, in equity or otherwise, the other
party shall be entitled to obtain injunctive relief against the threatened
breach of this Agreement or a Project Addendum or the continuation of any such
breach, without the necessity of proving actual damages.

 

PPD Universal MSA Oct.01.04

 

Page 4

   



--------------------------------------------------------------------------------

PPD Master Services Agreement

 

5.8 Privacy Laws. All information containing personal data shall be handled in
accordance with all applicable privacy laws, rules and regulations, including,
without limitation, the European Data Protection Directive [EC/95/46] and Health
Insurance Portability Accountability Act (HIPAA).

 

6. INTELLECTUAL PROPERTY; OWNERSHIP.

 

6.1 No License. Neither anything contained herein, nor the delivery of any
information to a party hereto, shall be deemed to grant the receiving party any
right or license under any patent or patent application or to any know-how,
technology or invention of the disclosing party.

 

6.2 Sponsor Property.

 

(a) All budgets, bids, proposals, Protocols, and other materials, documents,
information and programs of every kind and description supplied to PPD or
investigators by or on behalf of Sponsor, and all materials, documents, and
information prepared or developed by PPD or investigators in the course of
performing the work provided for in this Agreement including the inventions,
technology, know-how and other intellectual property assigned under Section
6.2(b) (collectively, “Sponsor Property”) and all revisions, improvements or
enhancements thereto shall be the sole and exclusive property of Sponsor, and
PPD shall have no rights, title or interest in such Sponsor Property. PPD waives
and renounces any rights to file or assert a lien upon any Sponsor Property,
including, without limitation, any lien that may arise on account of
non-payment.

 

(b) PPD hereby assigns to Sponsor all rights PPD or its Agents may have in any
invention, technology, know-how or other intellectual property directly relating
to a Project drug or Protocol and which is (i) a direct result of PPD’s
provision of the Services or (ii) specifically set forth as a deliverable under
a Project Addendum, and PPD shall assist Sponsor, at Sponsor’s sole cost and
expense, in obtaining or extending protection therefor. PPD warrants that it has
and will continue to have agreements with its Agents to effect the terms of this
Section 6.2(b).

 

6.3 PPD Property. PPD possesses certain inventions, processes, technology,
know-how, trade secrets, improvements, other intellectual property and assets,
including, without limitation, those related to business or product plans or
proposals, marketing strategies, standard operating procedures, data,
composition of matter, research, experimental results, personnel data, financial
information and conditions, pricing information, customer information,
supplier/vendor information, raw materials, data collection and data management
processes, laboratory analyses, analytical, biotechnology and clinical methods,
procedures and techniques, computer technical expertise and software (including
code) which have been independently developed without the benefit of the Sponsor
Property (collectively, “PPD Property”). Sponsor and PPD agree that any PPD
Property or revisions, improvements or enhancements thereto shall be the sole
and exclusive property of PPD, and Sponsor shall have no rights, title and
interest to such PPD Property.

 

7. INDEMNIFICATION.

 

7.1 Sponsor Indemnity. Sponsor shall indemnify, defend, and hold harmless PPD
and its Agents from and against any and all damages, liabilities, losses, fines,
penalties, settlement amounts, costs and expenses of any kind or nature
whatsoever, including, without limitation, reasonable attorneys’ fees, expert
witness fees, court costs, and amounts incurred by PPD under indemnity
obligations imposed upon it by a third party provider to a Project where such
third party provider has been approved by Sponsor, incurred in connection with
any claim, demand, action or proceeding for wrongful death or personal injury
(a) suffered by a patient participating in the Project as a result of the
administration of the Project drug in accordance with the Protocol provided to
PPD by Sponsor, from protocol required procedures; or (ii) arising from or
growing out of the negligence of Sponsor or the breach by it of this Agreement
or resulting from PPD following the written directive of Sponsor, provided in
each case that such injury was not the result of the failure to administer the
Project drug in accordance with the Protocol or the negligence or willful
misconduct of PPD or its Agents.

 

PPD Universal MSA Oct.01.04

 

Page 5

   



--------------------------------------------------------------------------------

PPD Master Services Agreement

 

7.2 PPD Indemnity. PPD shall indemnify, defend and hold harmless Sponsor and its
Agents from and against any and all damages, liabilities, losses, fines,
penalties, settlement amounts, cost and expenses of any kind or nature
whatsoever, including, without limitation, reasonable attorney’s fees, expert
witnesses and court costs, incurred in connection with any Claim arising from or
growing out of (a) the negligence or willful misconduct of PPD or its employees
or agents or the breach of any provision of this Agreement or (b) the claimed or
alleged status of any Agent of PPD as an agent of Sponsor; provided that in each
case that such claim, suit, action or demand or judgment was not the result of
the negligence or willful misconduct of Sponsor or its Agents.

 

7.3 Indemnification Procedure. Each indemnified party shall give the
indemnifying party prompt notice of any Claim for which indemnification is
sought hereunder. The indemnifying party shall have the right to control the
defense and settlement of a Claim, provided the indemnifying party shall act
reasonably and in good faith with respect to all matters relating to the
settlement or disposition of the Claim, and the indemnified party shall
reasonably cooperate in the investigation, defense and settlement of such Claim.
Any indemnified party shall have the right to participate in, but not control,
the defense and settlement of a Claim and to employ separate legal counsel of
its own choice; provided, however, that such employment shall be at the
indemnified party’s own expense, unless (i) the employment thereof has been
specifically authorized by the indemnifying party, or (ii) the indemnifying
party has failed to assume the defense and employ counsel (in which case the
indemnified party shall control the defense and settlement of such Claim).

 

8. LIMITATION OF LIABILITY.

 

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY PROJECT ADDENDUM,
THE TOTAL LIABILITY IN THE AGGREGATE OF PPD AND IT AGENTS TO SPONSOR FOR ANY AND
ALL CLAIMS, LOSSES, COSTS OR DAMAGES (INCLUDING WITHOUT LIMITATION ATTORNEYS’
FEES AND COSTS AND EXPERT WITNESS FEES) THAT ARE NOT DERIVED FROM OR BASED UPON
CLAIMS AGAINST SPONSOR BY A THIRD PARTY SHALL BE LIMITED TO THE SUM OF FIVE
MILLION DOLLARS ($5,000,000). CLAIMS THAT ARE DERIVED FROM OR BASED ON THIRD
PARTY CLAIMS AGAINST SPONSOR SHALL NOT BE SUBJECT TO SUCH DOLLAR LIMITATION.

 

8.a. INSURANCE.

 

Each party will procure and maintain throughout the term of this Agreement
Comprehensive or Commercial Form General Liability Insurance, and PPD will
additionally procure and maintain throughout the term of this Agreement
Professional Liability Insurance (contract liability included), or in each case
an equivalent program of self insurance with limits not less than:

 

$10,000,000

 

Each party agrees to furnish the other, upon request, an original certificate of
insurance reasonably acceptable to the other indicating the required coverage.
Each party agrees that the insurance will not be cancelled while this Agreement
is in effect without thirty (30) days prior written notice to the other party.
Should PPD at any time neglect or refuse to provide the insurance required
herein, or should such insurance be cancelled, Sponsor shall have the right to
procure the same and the cost thereof shall be deducted from any compensation
then due or thereafter to become due to PPD. PPD shall not commence work under
this Agreement until the insurance required herein has been obtained.

 

9. RECORD STORAGE.

 

9.1 Record Maintenance during Project. During the term of this Agreement, PPD
shall maintain all materials and all other data obtained or generated by PPD in
the course of providing the Services hereunder, including all computerized
records and files. PPD shall cooperate with any reasonable internal review or
audit by Sponsor and make available to Sponsor for examination and duplication,
during normal business hours, all documentation, data and information relating
to a Project.

 

PPD Universal MSA Oct.01.04

 

Page 6

   



--------------------------------------------------------------------------------

PPD Master Services Agreement

 

9.2 Record Maintenance after Expiration or Termination. Upon the expiration or
termination of this Agreement, all materials and all other data and information
obtained or generated by PPD in the course of providing the Services hereunder
(collectively, the “Records”) shall, at Sponsor’s option, be (i) delivered to
Sponsor at its expense and risk to its offices identified herein in such form as
is then currently in the possession of PPD, (ii) retained by PPD for Sponsor for
a period of three (3) years, or (iii) disposed of at Sponsor’s expense, as
directed by written request of Sponsor, unless the Records are otherwise
required to be stored or maintained by PPD under applicable law. If PPD is
required or requested to maintain and/or store the Records for a period beyond
three (3) years after the termination or expiration of this Agreement, Sponsor
shall reimburse PPD for its maintenance and storage costs. In no event shall PPD
dispose of Records without first giving Sponsor sixty (60) days prior written
notice of its intent to dispose of the Records. PPD shall be entitled at its
expense to retain copies of the Records reasonably necessary for regulatory
purposes or to demonstrate the satisfaction of its obligations hereunder, all
subject to the confidentiality obligations set forth in Section 5 above.

 

10. DEBARMENT.

 

PPD hereby certifies that it has not been debarred, and has not been convicted
of a crime which could lead to debarment under any applicable law, rule or
regulation, including, without limitation, the Generic Drug Enforcement Act of
1992. If PPD or any of its Agents who perform Services for a Project is debarred
or receives notice of an action or threat of action of debarment, PPD shall
immediately notify Sponsor of same. The debarment of PPD or any of its Agents
(which are providing services to Sponsor on a Project under this Agreement) that
remains in place for a period of at least thirty (30) days shall be deemed to be
a material breach of this Agreement, unless, with respect to the debarment of an
Agent which is providing services to Sponsor hereunder, PPD is able to replace
the Agent within such 30-day period, in which case the debarment of the replaced
Agent shall not be a material breach of this Agreement.

 

PPD hereby certifies that it has not utilized, and will use its reasonable best
efforts not to utilize, the services of any individual or entity in the
performance of services under this Agreement or any Project Addendum that has
been debarred or that has been convicted of a crime that could lead to debarment
under any applicable law, rule or regulation, including, without limitation, the
Generic Drug Enforcement Act of 1992. In the event that PPD receives notice of
the debarment or threatened debarment of any such individual or entity, PPD
shall notify Sponsor immediately, and Sponsor shall have the right to
immediately terminate this Agreement pursuant to Article 4.

 

11. CURRENCY MANAGEMENT.

 

11.1 Direct Fees. All Direct Fees owed to PPD for Services performed under this
Agreement or any Project Addendum shall generally be invoiced to and paid by
Sponsor in the “Contract Currency”, which shall be defined as the currency
designated in any budget or payment schedule set forth in a Project Addendum.
However, any Services performed outside the United States shall be invoiced to
and paid by Sponsor in the local currency where such Services are performed with
any Services performed in Europe being invoiced to and paid by Sponsor in
British pounds or European dollars.

 

In special circumstances, PPD may invoice Sponsor in United States dollars for
Services performed outside the United States. In such cases, PPD shall specify
on each invoice the estimated exchange rate (“Exchange Rate”) used to prepare
the budget or payment schedule for such Project Addendum. At the conclusion of
each calendar year, PPD shall reconcile the amount of the invoices billed to
Sponsor that year with the amount of the invoices as converted using the actual
spot rate (“Spot Rate”), as identified in the Wall Street Journal, on the date
of each invoice. In the event the reconciliation demonstrates that the
difference in such amounts deviates from the original amount in the budget or
payment schedule by five percent (5%) or more and such deviation is greater than
$50,000 United States

 

PPD Universal MSA Oct.01.04

 

Page 7

   



--------------------------------------------------------------------------------

PPD Master Services Agreement

 

dollars (as calculated on the date of such reconciliation), such difference
shall be invoiced or credited, as the case may be, to Sponsor. Invoices shall
detail the Exchange Rate and Spot Rate used to determine such amount due or
owed. Reconciliations shall be conducted on a calendar year basis, and shall not
be cumulative.

 

11.2 Pass Through Costs. Where PPD incurs Pass Through Costs in a currency other
than the Contract Currency, PPD shall, for Sponsor invoicing and payment
purposes, convert such costs to the Contract Currency based on an average
exchange rate between the local currency and the Contract Currency for the month
in which such costs were incurred.

 

11.3 Investigator Fees. PPD shall pay investigator fees in the currency
specified in the investigator agreements. For Sponsor invoicing and payment
purposes, PPD shall convert all investigator fees that are to be paid in a
currency other than the Contract Currency to the Contract Currency. The
conversion to the Contract Currency shall be based on an average exchange rate
between the currency specified in an investigator agreement and the Contract
Currency for the month prior to the month the Sponsor invoice is raised. All
amounts invoiced to Sponsor will be based upon an accrual of costs owed to
investigators.

 

12. REPRESENTATIONS AND WARRANTIES.

 

12.1 PPD represents and warrants to Sponsor that:

 

(a) it is authorized to enter into this Agreement, and that its execution,
delivery and performance of this Agreement will not conflict with or constitute
a default under any other agreement to which it is party or by which its assets
are bound; and

 

(b) all aspects of PPD’s facilities which may be used in the performance of any
Services, including without limitation the databases to be used by PPD for the
tracking, handling, recording, reporting and transmitting of data generated
during the Projects and Studies have been fully verified and validated according
to applicable industry standards; and

 

(c) it is not a party to any agreement that would prevent it from fulfilling its
obligations under this Agreement and that, during the term of this Agreement, it
will not enter into any agreement to provide services that would in any way
prevent it from providing the Services contemplated under this Agreement; and

 

(d) it has the experience, capability and resources, including, but not limited
to sufficient personnel and supervisors to perform the Services under any
Project Addenda in a competent manner, and that it shall at all times devote the
necessary personnel and supervisors to perform the Services in a competent
manner.

 

12.2 Sponsor represents and warrants to PPD that:

 

(a) it is authorized to enter into this Agreement, and that its execution,
delivery and performance of this Agreement will not conflict with or constitute
a default under any other agreement to which it is a party or by which its
assets are bound.

 

13. REGULATORY COMPLIANCE AND INSPECTIONS.

 

(a) Each party acknowledges that the other party may respond independently to
any regulatory correspondence or inquiry in which such party or its affiliates
is named. Each party, however, shall:

 

(1) notify the other party promptly of any FDA or other governmental or
regulatory inspection or inquiry concerning the Project in which PPD is
providing Services, including, but not limited to, inspection of investigational
sites or laboratories;

 

PPD Universal MSA Oct.01.04

 

Page 8

   



--------------------------------------------------------------------------------

PPD Master Services Agreement

 

(2) forward to the other party copies of any correspondence from any regulatory
or governmental agency relating to such the Project, including, but not limited
to, Form FD-483 notices, or warning letters, even if they do not specifically
mention the other party; and

 

(3) obtain the written consent of the other party, which will not unreasonably
be withheld, before referring to the other party or any of its affiliates in any
regulatory correspondence. Where reasonably practicable, each party will be
given the opportunity to have a representative present during an FDA or
regulatory inspection. Each party, howeve,r acknowledges that it may not direct
the manner in which the other party fulfills its obligations to permit
inspection by governmental entities.

 

(b) Each party agrees that, during an inspection by the FDA or other regulatory
authority concerning Project in which PPD is providing Services, it will not
disclose information and materials that are not required to be disclosed to such
agency without the prior consent of the other party, which consent shall not
unreasonably be withheld. Such information and materials include, but are not
limited to, the following:

 

(1) financial data and pricing data (including, but not limited to, the budget
and payment schedule); and

 

(2) personal data (other than data relating to the qualifications of technical
and professional persons performing functions subject to the regulatory
requirements).

 

14. MISCELLANEOUS.

 

14.1 Independent Contractor Relationship. The parties hereto are independent
contractors, and nothing contained in this Agreement is intended, and shall not
be construed, to place the parties in the relationship of partners, principal
and agent, employer/employee or joint venturer. Neither party shall have any
right, power or authority to bind or obligate the other, nor shall either hold
itself out as having such right, power or authority.

 

14.2 Publicity. Neither party shall mention or otherwise use the name, insignia,
symbol, trademark, trade name or logotype of the other party (or any
abbreviation or adaptation thereof) in any publication, press release,
promotional material or other form of publicity without the prior written
approval of the other party in each instance. The restrictions imposed by this
Section shall not prohibit a party from making any disclosure identifying the
other party that is required by any applicable law, rule or regulation.

 

14.3 Publication. PPD may not publish any articles or make any presentations
relating to the Services provided to Sponsor hereunder with respect to a Project
or referring to data, information or materials generated as part of the Services
without the prior written consent of Sponsor.

 

14.4 Force Majeure. If either party shall be delayed, hindered, or prevented
from the performance of any act required hereunder by reason of strike,
lockouts, labor troubles, restrictive governmental or judicial orders or
decrees, riots, insurrection, war, acts of God, inclement weather, or other
cause beyond such party’s reasonable control (each, a “Disability”), then
performance of such act shall be excused for the length of time necessary to
cure such Disability and resume performance. A party shall not be liable for any
delays resulting from a Disability, and any affected timelines shall be extended
for a period equal to that of the Disability and each Project budget shall be
adjusted to reflect any cost increases resulting from such Disability. The party
incurring the Disability shall provide notice to the other of the commencement
and termination of the Disability.

 

14.5 Notices. Any notice required or permitted to be given hereunder by either
party hereto shall be in writing and shall be deemed given on the date delivered
if delivered (i) personally, (ii) on the first business day after the date sent
if sent by recognized overnight courier, (iii) on the date transmitted if

 

PPD Universal MSA Oct.01.04

 

Page 9

   



--------------------------------------------------------------------------------

PPD Master Services Agreement

 

sent via facsimile (with confirmation of receipt generated by the transmitting
machine), or (iv) on the second business day after the date deposited if mailed
by certified mail, return receipt requested, postage prepaid. All notices to
each party shall be sent to the address for said party set forth in the
applicable Project Addendum. If no address is provided in the Project Addendum,
then notices shall be sent to the following address:

 

If to PPD:    PPD Development, LP      3151 South 17th Street      Wilmington,
North Carolina 28412      Attention: CEO      Tel: (910) 251-0081      Fax:
(910) 762-5820 If to Sponsor:    Corautus Genetics, Inc.      75 Fifth Street,
NW, Suite 313      Atlanta, Georgia 30308      Attention: Vice President of
Finance and Administration

 

Either party may change its notice address by notice to the other party hereto
in the form and manner provided in this Section 12.6.

 

14.6 Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of North Carolina without reference to its conflicts of laws provisions.

 

14.7 Severability. If any provision of this Agreement or any Project Addendum is
held to be illegal, invalid or unenforceable under any present or future law,
and if the rights or obligations of any party hereto under this Agreement or
such Project Addendum will not be materially or adversely affected thereby, (a)
such provision will be fully severable, (b) this Agreement or such Project
Addendum will be construed and enforced as if such illegal, invalid or
unenforceable provision had never compromised a part hereof, (c) the remaining
provisions of this Agreement or such Project Addendum will remain in full force
and effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom, and (d) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a party of this
Agreement or such Project Addendum, a legal, valid and enforceable provision as
similar in terms as to such illegal, invalid or unenforceable provision as may
be possible and reasonably acceptable to the parties herein.

 

14.8 Waiver. Any term or condition of this Agreement or a Project Addendum may
be waived at any time by the party that is entitled to the benefit thereof, but
no such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the party waiving such term or condition. No waiver
by any party hereto of any term or condition of this Agreement or a Project
Addendum, in any one or more instances, shall be deemed to be or construed as a
waiver of the same or any other term or condition of this Agreement or such
Project Addendum on any future occasion.

 

14.9 Amendments. No amendment, change or modification to this Agreement or any
Project Addendum shall be effective unless in writing and executed by the
parties hereto.

 

14.10 Assignment and Subcontracting. This Agreement and any Project Addendum may
not be assigned by either party without the prior written consent of the other
party; provided, however, that (i) a party hereto may assign this Agreement or a
Project Addendum hereunder to a successor-in-interest to the party’s business
and (ii) PPD may assign this Agreement or a Project Addendum or subcontract all
or part of the Services to be performed hereunder to an Affiliate of PPD.
“Affiliate of PPD” shall mean an entity which can provide the Services and which
controls, is controlled by or is under common control with PPD or PPD’s parent
company Pharmaceutical Product Development, Inc.

 

PPD Universal MSA Oct.01.04

 

Page 10

   



--------------------------------------------------------------------------------

PPD Master Services Agreement

 

14.11 Arbitration. Except for disputes regarding breaches of Section 5 and the
right to pursue the remedies set forth in Section 5.6 above, the parties hereby
agree to submit any dispute arising hereunder to binding arbitration pursuant to
the Commercial Arbitration Rules of the American Arbitration Association. The
arbitration shall be conducted in [Washington, D.C./Charlotte, North
Carolina/Atlanta - let’s discuss]. The decision of the arbitrator or arbitration
panel shall be final and binding upon the parties hereto and shall be
enforceable by any court of competent jurisdiction.

 

14.12 Construction. Except where the context otherwise requires, wherever used
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense. The captions of this Agreement are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement. The
language of this Agreement shall be deemed to be the language mutually chosen by
the parties and no rule of strict construction shall be applied against either
party hereto.

 

14.13 Counterparts and Facsimile Signatures. This Agreement, and any subsequent
amendment(s), may be executed in counterparts and the counterparts, together,
shall constitute a single agreement. A facsimile transmission of this signed
Agreement bearing a signature on behalf of a party shall be legal and binding on
such party.

 

14.14 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior negotiations, representations or
agreements, either written or oral, with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto by their duly authorized officers as of the date first above
written.

 



PPD DEVELOPMENT, LP     By:   PPD GP, LLC   CORAUTUS GENETICS, INC. Its:  
General Partner         By:  

/s/ Fred B. Davenport, Sr.

--------------------------------------------------------------------------------

  By:  

/s/ Richard E. Otto

--------------------------------------------------------------------------------

Its:  

President

--------------------------------------------------------------------------------

  Name:   Richard E. Otto         Title:   Chief Executive Officer

 

PPD Universal MSA Oct.01.04

 

Page 11

   